DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 3/18/21 and has been entered and made of record. Currently, claims 1-19 are pending.

Response to Arguments

Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive. 
The applicant asserts the combination of Sugimoto (US 2014/0378112) and Kobayashi (US 9,298,411) does not teach or render obvious "generates at least one piece of image information for a document by a document-scanning procedure, stores the at least one piece of image information in a different corresponding information directory in the file transfer zone for the document according to an attribute or a parameter of the at least one piece of image information for the document", as recited in amended claim 1. The Examiner respectfully disagrees as the combination of Sugimoto and Kobayashi does disclose the above mentioned features. Particularly, Sugimoto discloses displaying, in the operation panel 440 of the mobile terminal 400, a list of applications to control image forming apparatus 100 (para 49). Fig. 3 shows the applications a user can choose from. Applications 1 and 4 both include “Read image 100 includes a document reading unit 160 for scanning a document set in a platen of the image forming apparatus, wherein the scanned image is output in a plurality of ways, including printing and transmitting to a storage location (para 37). Kobayashi discloses print setting information associated with image data can be stored in two different parts of a storage area, specifically language monitor 32 and DEVMODE, a first printing setting condition is stored in a predetermined storage area and a second printing setting condition is stored in another storage area that is different from the predetermined storage area (Fig. 20, col 16 line 24-col 17 line 27, and claim 1). Thus, the combination of Sugimoto and Kobayashi discloses "generates at least one piece of image information for a document by a document-scanning procedure, stores the at least one piece of image information in a different corresponding information directory in the file transfer zone for the document according to an attribute or a parameter of the at least one piece of image information for the document", as recited in amended claim 1.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugimoto (US 2014/0378112) in view of Kobayashi (US 9,298,411).
Regarding claim 1, Sugimoto discloses a system using matrix barcode information to process documents, 3comprising:  
4a document-processing apparatus having a first application program 5installed therein to generate matrix barcode information (see Fig. 2 and para 73, image forming apparatus 100 can display a barcode on operation panel 140); and 
400 can scan the barcode displayed on operation panel 140 of the image forming apparatus 100 and receives URL information of a connection website for transmission of data between the two devices);  
9wherein when the mobile apparatus establishes the wireless link with the 10document-processing apparatus, the first application program of the 11document-processing apparatus creates a file transfer zone, performs a 12corresponding automatic document-processing action according to a driving 13command received from the mobile apparatus, generates at least one piece of 14image information for a document by a document-scanning procedure, and instantly performs information exchange 15with the mobile apparatus through the file transfer zone (see Fig. 3 and paras 20-23 and 49, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data, in the operation panel 440 of the mobile terminal 400, a list of applications are displayed to a user to control image forming apparatus 100, image forming apparatus 100 includes a document reading unit 160 for scanning a document set in a platen of the image forming apparatus, wherein the scanned image is output in a plurality of ways, including printing and transmitting to a storage location).
Sugimoto does not disclose expressly stores the at least one piece of image information in a different corresponding information directory in the file transfer zone for the document according to an attribute or a parameter of the at least one piece of image information for the document.
Kobayashi discloses stores the at least one piece of image information in a different corresponding information directory in the file transfer zone for the document according to an 32 and DEVMODE, a first printing setting condition is stored in a predetermined storage area and a second printing setting condition is stored in another storage area that is different from the predetermined storage area).
Regarding claim 10, Sugimoto discloses a method using matrix barcode information to process documents, 22wherein the method is performed by a document-processing apparatus with a 23first application program installed in the document-processing apparatus and generating matrix barcode information, the method comprising:  17
establishing a wireless link with a mobile apparatus in the proximity of the document-processing apparatus with the matrix barcode information (see Fig. 3 and paras 20-23 and 49, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data);  
3creating a file transfer zone (see Fig. 3 and paras 20-23 and 49, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data);  
4determining whether a driving command is received from the mobile 5apparatus according to the availability of the wireless link (see Fig. 3 and paras 20-23 and 49, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data);  
6if the driving command is received, performing a document-scanning 7procedure to acquire a piece of image information for document and storing the 8piece of image information for document in the file transfer zone (see Fig. 3 and paras 20-23 and 49, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data); and  
9wirelessly transmitting the piece of image information for document to the 10mobile apparatus (see Fig. 3 and paras 20-23 and 49, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data).
Sugimoto does not disclose expressly storing the piece of image information for the document in a different corresponding information directory in the file transfer 16/544,0486zone according to an attribute or a parameter of the at least one piece of image information for the document.
Kobayashi discloses storing the piece of image information for the document in a different corresponding information directory in the file transfer 16/544,0486zone according to an attribute or a parameter of the at least one piece of image information for the document (see Fig. 20, col 16 line 24-col 17 line 27, and claim 1, print setting information associated with image data can be stored in two different parts of a storage area, specifically language monitor 32 and DEVMODE, a first printing setting condition is stored in a predetermined storage area and a second printing setting condition is stored in another storage area that is different from the predetermined storage area).

The suggestion/motivation for doing so would have been to quickly and easily identify a print document to be processed thereby increasing system efficiency and user friendliness.
Therefore, it would have been obvious to combine Wei with Sugimoto to obtain the invention as specified in claims 1 and 10.

Regarding claim 2, Sugimoto further discloses wherein the document-processing 17apparatus includes:  
18a display unit (see Fig. 2 and para 36, operation panel 140);  
19a wireless communication module (see Fig. 2 and para 39, network communication unit 190);  
20a scanning module (see Fig. 2 and para 37, document reading unit 160); and  
21a processor electrically connected to the display unit, the wireless 22communication module and the scanning module, and having the first 23application program installed therein to display the matrix barcode information on the display unit, receive the driving command from the wireless14 communication module, and drive the scanning module through the processor to perform the automatic document-processing action, wherein the automatic 3document-processing action includes the document-scanning procedure 4generating the at least one piece of image information for document and instantly 5transmitting the at least one piece of image information for document to the 6mobile apparatus through the wireless communication module (see Figs. 2 and 3 and paras 20-23 and 73, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can 
Regarding claim 73, Sugimoto further discloses wherein the mobile apparatus includes 8an image acquisition module and a database, captures the matrix barcode 9information through the image acquisition module, and stores the at least one 10piece of image information for document in the database (see Fig. 2 and paras 40-41, 43-44, and 47, mobile terminal 400 can scan the barcode displayed on operation panel 140 of the image forming apparatus 100 and receives URL information of a connection website for transmission of data between the two devices).
Regarding claim 5, Sugimoto further discloses wherein the document-processing 17apparatus includes:  
18a display unit (see Fig. 2 and para 36, operation panel 140);  
19a wireless communication module (see Fig. 2 and para 39, network communication unit 190);
20a printing module (see Fig. 2 and para 37, image processing unit 170); and  
21a processor electrically connected to the display unit, the wireless 22communication module and the printing module, and having the first application 23program installed therein to display the matrix barcode information on the 24 display unit, receive the driving command and the at least one piece of image 151 information for document from the wireless communication module, store the at 2 least one image information for document in the file transfer zone, and drives the 3scanning module through the processor to perform the automatic 4document-processing action, wherein the automatic document-processing 5action includes a document-printing procedure (see Figs. 2 and 3 and paras 20-23 and 73, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data).  
66, Sugimoto further discloses wherein the document-processing 7apparatus includes:  
18a display unit (see Fig. 2 and para 36, operation panel 140);  
19a wireless communication module (see Fig. 2 and para 39, network communication unit 190);  
20a scanning module (see Fig. 2 and para 37, document reading unit 160);  
11 a printing module (see Fig. 2 and para 37, image processing unit 170); and  
12a processor electrically connected to the display unit, the wireless 13communication module, the scanning module, and the printing module to 14constitute a multi-function peripheral, and having the first application program 15installed therein, display the matrix barcode information on the display unit, and 16receive the driving command through the wireless communication module (see Figs. 2 and 3 and paras 20-23 and 73, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data);  
17wherein 18the document-processing apparatus provides a two-way automatic 19document-processing action including the document-scanning procedure and a 20document-printing procedure (see Fig. 3 and paras 37 and 49, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data);  
21when performing the document-scanning procedure, the processor drives 22the scanning module to generate the at least one piece of image information for 23document and transmits the at least one piece of image information for document to the mobile apparatus through the 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data).  
Regarding claims 67 and 17, Sugimoto further discloses wherein the second application 7program in the mobile apparatus analyzes the matrix barcode information to 8acquire a piece of connection information, and the mobile apparatus establishes 9the wireless link with the document-processing apparatus according to the piece 10of connection information (see paras 47 and 73, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data based on the URL stored in the scanned barcode).

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sugimoto and Kobayashi as applied to claims 1 above, and further in view of Huang et al. (US 2014/0002857) and Killian (US 2009/0090783).
Sugimoto discloses an 12application server, wherein the document-processing 13apparatus is connected to the application server 14through a network, and performs subsequent corresponding scheduled 15actions according to received scheduling information (see Fig. 2 and 200 is connected to the mobile terminal 400 and image forming apparatus 100 via network 600).
Sugimoto and Kobayashi do not disclose expressly a mail server 12and a payment server, wherein the document-processing 13apparatus is connected to the mail server and the payment 14server through a network, and performs subsequent corresponding scheduled 15actions according to received scheduling information.
Huang discloses a mail server 12wherein the document-processing 13apparatus is connected to the mail server 14through a network, and performs subsequent corresponding scheduled 15actions according to received scheduling information (see para 29, image data can be scanned by MFP 100 and then emailed to a recipient).
Killian discloses 12a payment server, wherein the document-processing 13apparatus is connected to the payment 14server through a network, and performs subsequent corresponding scheduled 15actions according to received scheduling information (see Fig. 2 and paras 36-38, a payment system 210 is a payment server connected via a network to a mobile device 204 and merchant device 202 to accept a payment).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the mail server, as described by Huang, and the payment server, as described by Killian, with the system of Sugimoto and Kobayashi.
The suggestion/motivation for doing so would have been to provide reliable control applications thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Killian and Huang with Sugimoto and Kobayashi to obtain the invention as specified in claim 4.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugimoto and Kobayashi as applied to claims 7 and 17 above, and further in view of Wu (US 2015/0249656), cited in the IDS dated 8/27/19.
8 and 18, Sugimoto discloses wherein the piece of connection 12information includes address 13information, and the mobile apparatus establishes the wireless link with the 14document-processing apparatus according to the piece of connection 15information based on a wireless protocol (see paras 47 and 73, mobile terminal 400 connects to network 600 after scanning the barcode located on operation panel 140 via access point 500, which creates a wireless link between the mobile terminal 400 and image forming apparatus 100, the user can then select from a plurality of application programs for scanning, printing, transmitting, and/or storing image data based on the URL stored in the scanned barcode).
Sugimoto and Kobayashi do not disclose expressly wherein the piece of connection 12information includes account information and password information.
Wu discloses wherein the piece of connection 12information includes account information and password information (see para 35, after scanning a barcode a SSID and password are provided for connecting mobile phone 21 to printer 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the account and password information, as described by Wu, with the system of Sugimoto and Kobayashi.
The suggestion/motivation for doing so would have been to provide accurate connection information while ensuring system security.
Therefore, it would have been obvious to combine Wu with Sugimoto and Kobayashi to obtain the invention as specified in claims 8 and 18.

Regarding claims 9 and 19, Wu further discloses wherein the matrix barcode 17information is constituted by a quick response code (QR code) including 18numbers, texts, symbols and bytes, and the QR code is used to constitute 19information including web address, text message, phone number, and wireless 20log-in account or password (see paras 27, 30, and 35, a QR code can .

Claims 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugimoto and Kobayashi as applied to claim 10 above, and further in view of Huang (US 2014/0002857), cited in the IDS dated 8/27/19.
Regarding claim 11, Sugimoto and Kobayashi do not disclose expressly a set of setting parameters and scheduling information beforehand 13before the step of establishing a wireless link with a mobile apparatus.
Huang discloses a set of setting parameters and scheduling information beforehand 13before the step of establishing a wireless link with a mobile apparatus (see para 43, an application program must be installed on the mobile apparatus and the MFP before being able to remotely control scanning modules).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the installing of scanning controls applications, as described by Huang, with the system of Sugimoto and Kobayashi.
The suggestion/motivation for doing so would have been to provide reliable control applications thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Huang with Sugimoto and Kobayashi to obtain the invention as specified in claim 11.

Regarding claim 12, Huang further discloses a step of 15performing a corresponding information processing procedure according to the 16set of setting parameters and the scheduling information (see paras 31-34 and 47-49, using the installed scanning control application a user can select from a plurality of scan setting parameters, such as “scan to phone” and “scan to device”).  
1713, Huang further discloses wherein the information processing 18procedure includes a mail-forwarding procedure that transfers the piece of image 19information for document stored in the file transfer zone to a mail server through 20a network for a user to log in the mail server to retrieve the at least one piece of 21image information for document or transfer the at least one piece of image 22information for document to other users (see para 29, image data can be scanned by MFP 100 and then emailed to a recipient).  
Regarding claim 2314, Huang further discloses wherein the information processing 24 procedure includes a cloud storage procedure that forwards the piece of image 18information for document stored in the file transfer zone to an application server through a network for a user to utilize the application server to duplicate the 3piece of image information for document or further transfer the piece of image 4information for document to other users (see para 34, image data can be scanned by MFP 100 and then transmitted to a cloud server).  
Regarding claim 515, Sugimoto further discloses wherein the information processing 6procedure includes a classified storage procedure that stores the piece of image 7information for document in a corresponding information directory in the file 8transfer zone (see Fig. 2 and paras 28 and 35, data storage unit 130 stores image data).

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sugimoto, Kobayashi, and Huang as applied to claim 12 above, and further in view of Killian.
Sugimoto, Kobayashi, and Huang do not disclose expressly wherein the information processing 10procedure includes a payment procedure that issues a payment request to a 11payment server to complete the payment procedure through the payment server.
Killian discloses wherein the information processing 10procedure includes a payment procedure that issues a payment request to a 11payment server to complete the payment procedure through the payment server (see Fig. 2 and paras 36-38, a payment system 210 is a 204 and merchant device 202 to accept a payment).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the payment server, as described by Killian, with the system of Sugimoto, Kobayashi, and Huang.
The suggestion/motivation for doing so would have been to provide reliable control applications thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Killian with Sugimoto, Kobayashi, and Huang to obtain the invention as specified in claim 16.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677